On Motions for Rehearing by Plaintiff in Error.
All of the members of this court concur in that portion of the conclusions expressed in the concurring opinion to the effect that the adjudication of the original claim in the equity proceeding was tantamount to an affirmance of the judgment in the original suit. It necessarily follows that the correct result was reached.
The motions for rehearing, however, raise some important questions relative to the correctness of our holding which affirmed the judgment in the equity suit against the sureties on the injunction and supersedeas bonds. These questions are manifestly unimportant from a practical standpoint, in view of the fact that an affirmance of the judgment in the first suit against appellant and its supersedeas bond sureties, who are the same parties who signed the injunction bond and the supersedeas bond in the equity suit, imposes upon all of the appellants, including the named sureties, the same liability that is imposed by affirmance of the judgment in the equity case and dismissal of the appeal in the original suit. The questions thus raised by appellants in the equity suit become unimportant, and it is unnecessary to discuss them.
The motions are overruled.
Overruled.